         Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 1 of 20




Kendra K. Smith (admitted by pro hac)
Hall & Evans, LLC
10017 17th Street, Suite 300
Denver, Colorado 80202
Telephone: (303) 628-3300
Facsimile: (303) 628-3800
Smithk@hallevans.com

Meggan J. Nicholas (WY Bar #7-4856)
Hall & Evans, LLC
152 N. Durbin St., Ste. 404
Casper, WY 82601
Telephone: (307) 333-6701
Facsimile: (307) 333-6352
nicholasm@hallevans.com
Attorneys for Samuel Engineering, Inc.


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING

        AMANDA RILEY, an individual,               )
                                                   )
                         Plaintiff,                )
                                                   )
        vs.                                        )       Civil Action No. 20-CV-243-SWS
                                                   )
        SAMUEL ENGINEERING, INC., a                )
        Wyoming corporation,                       )
                                                   )
                         Defendant.                )



                  DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT
                     AND DEFENDANT’S DEMAND FOR JURY TRIAL



        Defendant Samuel Engineering, Inc., by and through its attorneys, HALL & EVANS, LLC,

hereby respectfully submits this Answer to Plaintiff’s Complaint and Defendant’s Demand for Jury

Trial, as follows:
         Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 2 of 20




                              NATURE OF THE ACTION – OVERVIEW

       1.      Defendant Samuel Engineering, Inc. (“Defendant”) admits that Plaintiff was hired on

or about January 26, 2018, as a Drafter in Defendant’s Rock Springs, Wyoming office.

       2.      Defendant denies the allegations of paragraph 2 of Plaintiff’s Complaint.

       3.      In response to paragraph 3 of Plaintiff’s Complaint, Defendant admits Plaintiff’s

supervisor was Rodney Rasmusson. Defendant states the remaining allegations of paragraph 3 of

Plaintiff’s Complaint present determinations of law that do not require a response from Defendant.

To any extent a response is required, the remaining allegations in paragraph 3 of Plaintiff’s

Complaint are denied.

       4.      Defendant states the allegations of paragraph 4 of Plaintiff’s Complaint present

determinations of law that do not require a response from Defendant. To any extent a response is

required, the allegations in paragraph 4 of Plaintiff’s Complaint are denied.

       5.      Defendant states the allegations of paragraph 5 of Plaintiff’s Complaint present

determinations of law that do not require a response from Defendant. To any extent a response is

required, the allegations in paragraph 5 of Plaintiff’s Complaint are denied.

       6.      Defendant states the allegations of paragraph 6 of Plaintiff’s Complaint present

determinations of law that do not require a response from Defendant. To any extent a response is

required, the allegations in paragraph 6 of Plaintiff’s Complaint are denied.

       7.      Defendant denies the allegations of paragraph 7 of Plaintiff’s Complaint.

       8.      Defendant denies the allegations of paragraph 8 of Plaintiff’s Complaint.

       9.      Defendant denies the allegations of paragraph 9 of Plaintiff’s Complaint.

       10.     Defendant denies the allegations of paragraph 10 of Plaintiff’s Complaint.



                                                  2
           Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 3 of 20




                                              FACTS

       1.      In response to paragraph 1 of the Facts section of Plaintiff’s Complaint 1, Defendant

admits it hired Plaintiff as a Drafter. Defendant denies the remaining allegations of paragraph 1 of

the Facts section of Plaintiff’s Complaint and affirmatively states that on or about January 19, 2018,

Defendant made an offer of employment to Plaintiff for the position of Drafter, and Plaintiff did

not began work until on or about January 26, 2018.

       2.      Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 2 of the Facts section of Plaintiffs’ Complaint and therefore

denies same.

       3.      Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 3 of the Facts section of Plaintiffs’ Complaint and therefore

denies same.

       4.      Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 4 of the Facts section of Plaintiffs’ Complaint and therefore

denies same.

       5.      Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 5 of the Facts section of Plaintiffs’ Complaint and therefore

denies same.




       1
       Plaintiff repeats the numbering system under the section entitled, “Facts” in Plaintiff’s
Complaint. As a result, there are duplicate paragraph numbers 1 through 10 contained in Plaintiff’s
Complaint.

                                                  3
         Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 4 of 20




        6.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 6 of the Facts section Plaintiffs’ Complaint and therefore denies

same.

        7.     Defendant denies the allegations of paragraph 7 of the Facts section of Plaintiff’s

Complaint.

        8.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 8 of the Facts section of Plaintiffs’ Complaint and therefore

denies same.

        9.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 9 of the Facts section of Plaintiffs’ Complaint and therefore

denies same.

        10.    Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 10 of the Facts section of Plaintiffs’ Complaint and therefore

denies same.

        11.    Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 11 of Plaintiffs’ Complaint and therefore denies same.

        12.    Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 12 of Plaintiffs’ Complaint and therefore denies same.

        13.    Defendant denies the allegations of paragraph 13 of Plaintiff’s Complaint.

        14.    Defendant denies the allegations of paragraph 14 of Plaintiff’s Complaint.

        15.    Defendant denies the allegations of paragraph 15 of Plaintiff’s Complaint.

        16.    Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 16 of Plaintiffs’ Complaint and therefore denies same.
                                                  4
         Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 5 of 20




       17.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 17 of Plaintiffs’ Complaint and therefore denies same.

       18.     Defendant denies the allegations of paragraph 18 of Plaintiff’s Complaint.

       19.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 19 of Plaintiffs’ Complaint and therefore denies same.

       20.     Defendant denies the allegations of paragraph 20 of Plaintiff’s Complaint.

       21.     Defendant denies the allegations of paragraph 21 of Plaintiff’s Complaint.

       22.     Defendant denies the allegations of paragraph 22 of Plaintiff’s Complaint, including

all allegations contained within paragraph 22, subparagraphs (a) through (d).

       23.     In response to paragraph 23 of Plaintiff’s Complaint, Defendant admits Plaintiff

transitioned away from the role of Drafter, and affirmatively states, early in Plaintiff’s employment,

Defendant learned that despite Plaintiff claimed to be an experienced drafter, she had minimal

experience and expertise in that role. Defendant further affirmatively states Plaintiff’s work quality

was poor, and other staff members spent significant time correcting Plaintiff’s work. Defendant

further affirmatively states, after Plaintiff told staff members of Defendant she was uncomfortable

performing the job requirements of Drafter because she lacked sufficient experience in the role, Mr.

Rasmusson attempted to keep Plaintiff occupied by giving her assignments related to logistics and

equipment, including but not limited to monitoring Defendant’s vehicles, tracking vehicle mileage,

and reporting to Defendant’s Accounting Department. Defendant affirmatively states Plaintiff

voluntarily assumed more administrative tasks, and on or about September 13, 2018, Plaintiff

emailed Amanda Slatten, Defendant’s Office Manager and Human Resources Representative, to

advise Ms. Slatten that Plaintiff had effectively become an administrative staff member and liked

this role much better. Defendant affirmatively states, Ms. Slatten assisted in officially transitioning
                                                  5
         Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 6 of 20




Plaintiff to a full-time administrative position, and despite this change in job responsibilities,

Plaintiff’s rate of pay and job title remained the same. Defendant denies the remaining allegations

of paragraph 23 of Plaintiff’s Complaint.

       24.     In response to paragraph 24 of Plaintiff’s Complaint, Defendant admits Plaintiff’s

job title remained that of Drafter even though Plaintiff voluntarily transitioned into a full-time

administrative position at the same rate of pay. Defendant denies the remaining allegations of

paragraph 24 of Plaintiff’s Complaint.

       25.     In response to paragraph 25 of Plaintiff’s Complaint, Defendant admits Plaintiff was

not reinstated as Drafter and affirmatively states Plaintiff lacked sufficient experience and

qualifications to perform the job responsibilities of Drafter, but denies the remaining allegations of

paragraph 25 of Plaintiff’s Complaint.

       26.     Defendant denies the allegations of paragraph 26 of Plaintiff’s Complaint.

       27.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 27 of Plaintiffs’ Complaint and therefore denies same.

       28.     Defendant denies the allegations of paragraph 28 of Plaintiff’s Complaint.

       29.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 29 of Plaintiffs’ Complaint and therefore denies same.

       30.     Defendant denies the allegations of paragraph 30 of Plaintiff’s Complaint. Defendant

affirmatively states Plaintiff never informed Defendant she was hospitalized as a result of treatment

by Mr. Rasmussen. Defendant affirmatively states Plaintiff requested a personal leave of absence

as a result of the suicide of her friend, which Defendant granted, and following that leave, Plaintiff

returned to work.



                                                  6
         Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 7 of 20




       31.     In response to paragraph 31 of Plaintiff’s Complaint, Defendant admits Plaintiff’s

employment was terminated as part of a reduction in force, but denies the remaining allegations of

paragraph 31 of Plaintiff’s Complaint. Defendant affirmatively states, following Plaintiff’s return

from a personal leave of absence related to the suicide of Plaintiff’s friend, Defendant implemented

the decision to terminate Plaintiff’s employment as part of a reduction in force, but the decision to

terminate Plaintiff’s employment had been made prior to Plaintiff’s request for the personal leave of

absence. Defendant affirmatively states the decision to terminate Plaintiff’s employment was made

because Defendant’s Rock Springs office had experienced a sudden downturn of work at the

beginning of 2019, and that office lost two-thirds of its employees between January 21, 2019 and

April 17, 2019. Defendant affirmatively states, although Plaintiff had shifted to an administrative

position, the Rock Springs office did not have enough work to keep her employed.

       32.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 32 of Plaintiffs’ Complaint and therefore denies same.

       33.     Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 33 of Plaintiffs’ Complaint and therefore denies same.

       34.     Defendant denies the allegations of paragraph 34 of Plaintiff’s Complaint.

                                 JURISDICTION AND VENUE

       35.     In response to paragraph 35 of Plaintiff’s Complaint, Defendant admits this Court

has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331. Defendant denies

Plaintiff states any cognizable claim against Defendant. Defendant denies the remaining allegations

of paragraph 35 of Plaintiff’s Complaint.

       36.     In response to paragraph 36 of Plaintiff’s Complaint, Defendant admits it employs

more than 50 employees. Defendant affirmatively states the remaining allegations of paragraph 36
                                                 7
         Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 8 of 20




of Plaintiff’s Complaint present determinations of law that do not require a response from Defendant.

To any extent a response is required, the remaining allegations in paragraph 36 of Plaintiff’s

Complaint are denied.

        37.    In response to paragraph 37 of Plaintiff’s Complaint, Defendant admits this Court

has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1331. Defendant denies

Plaintiff states any cognizable claim against Defendant. To the extent any further response is

required, Defendant denies the remaining allegations of paragraph 37 of Plaintiff’s Complaint.

        38.    In response to paragraph 38 of Plaintiff’s Complaint, Defendant admits venue is

proper before this Court pursuant to 28 U.S.C. § 1391. Defendant denies the remaining allegations

in paragraph 38 of Plaintiffs’ Complaint.

        39.    In response to paragraph 39 of Plaintiff’s Complaint, Defendant admits this Court

has subject matter jurisdiction pursuant to 28 U.S.C. § 1367 for Plaintiff’s state law claims.

Defendant denies Plaintiff states any cognizable claim against Defendant. To the extent any further

response is required, Defendant denies the remaining allegations of paragraph 39 of Plaintiff’s

Complaint.

        40.    In response to paragraph 40 of Plaintiff’s Complaint, Defendant admits venue is

proper before this Court pursuant to 28 U.S.C. § 1391. Defendant denies the remaining allegations

in paragraph 40 of Plaintiffs’ Complaint.

                                            PARTIES

        41.    Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations in paragraph 41 of Plaintiffs’ Complaint and therefore denies same.

        42.    In response to paragraph 42 of Plaintiff’s Complaint, Defendant admits the

allegations.
                                                 8
         Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 9 of 20




                              ADMINISTRATIVE PROCEDURES

        43.    In response to paragraph 43 of Plaintiff’s Complaint, Defendant admits Plaintiff filed

a Charge of Discrimination with the United States Equal Employment Opportunity Commission and

the Wyoming Department of Workforce Services. Defendant affirmatively states Plaintiff’s Charge

of Discrimination in its entirety speaks for itself and denies all allegations in paragraph 43 of

Plaintiff’s Complaint inconsistent therewith. To the extent any further response is required,

Defendant denies the remaining allegations of paragraph 43 of Plaintiff’s Complaint.

        44.    In response to paragraph 44 of Plaintiff’s Complaint, Defendant admits the

allegations.

        45.    In response to paragraph 45 of Plaintiff’s Complaint, Defendant admits a Notice of

Right to Sue was issued by the United States Equal Employment Opportunity Commission on or

about September 29, 2020. Defendant affirmatively states the Notice of Right to Sue, in its entirety,

speaks for itself and denies all allegations in paragraph 45 of Plaintiff’s Complaint inconsistent

therewith. To the extent any further response is required, Defendant denies the remaining allegations

contained in paragraph 45 of Plaintiff’s Complaint.

   FRIST CLAIM FOR RELIEF – ADA FAILURE TO ACCOMMODATE – 42 U.S.C. §
                              12111 et. seq.

        46.    In response to paragraph 46 of Plaintiff’s Complaint, Defendant incorporates by

reference all answers to paragraphs 1-45 of Plaintiff’s Complaint as is set forth herein.

        47.    Defendant denies the allegations of paragraph 47 of Plaintiff’s Complaint.

        48.    Defendant denies the allegations of paragraph 48 of Plaintiff’s Complaint.

        49.    Defendant affirmatively states the allegations of paragraph 49 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

                                                  9
        Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 10 of 20




extent any response is required, Defendant denies the allegations of paragraph 49 of Plaintiff’s

Complaint.

       50.     Defendant denies the allegations of paragraph 50 of Plaintiff’s Complaint.

       51.     Defendant denies the allegations of paragraph 51 of Plaintiff’s Complaint.

       52.     Defendant denies the allegations of paragraph 52 of Plaintiff’s Complaint.

       53.     Defendant denies the allegations of paragraph 53 of Plaintiff’s Complaint.

       54.     Defendant denies the allegations of paragraph 54 of Plaintiff’s Complaint.

       55.     Defendant denies the allegations of paragraph 55 of Plaintiff’s Complaint.

       56.     Defendant denies the allegations of paragraph 56 of Plaintiff’s Complaint.

       57.     Defendant denies the allegations of paragraph 57 of Plaintiff’s Complaint.

       58.     Defendant denies the allegations of paragraph 58 of Plaintiff’s Complaint.

       59.     Defendant denies the allegations of paragraph 59 of Plaintiff’s Complaint.

       60.     Defendant denies the allegations of paragraph 60 of Plaintiff’s Complaint.

       61.     Defendant denies the allegations of paragraph 61 of Plaintiff’s Complaint.

SECOND CLAIM FOR RELIEF – HARASSMENT – HOSTILE WORK ENVIRONMENT
       Violation of the ADA, 42 U.S.C. § 12112(a) and/or 42 U.S.C. § 12203(b)

       62.     In response to paragraph 62 of Plaintiff’s Complaint, Defendant incorporates by

reference all answers to paragraphs 1-61 of Plaintiff’s Complaint as is set forth herein.

       63.     Defendant denies the allegations of paragraph 63 of Plaintiff’s Complaint.

       64.     Defendant affirmatively states the allegations of paragraph 64 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 64 of Plaintiff’s

Complaint.

                                                  10
        Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 11 of 20




       65.     Defendant affirmatively states the allegations of paragraph 65 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 65 of Plaintiff’s

Complaint.

       66.     Defendant denies the allegations of paragraph 66 of Plaintiff’s Complaint.

       67.     Defendant denies the allegations of paragraph 67 of Plaintiff’s Complaint.

       68.     Defendant denies the allegations of paragraph 68 of Plaintiff’s Complaint.

       69.     Defendant affirmatively states the allegations of paragraph 69 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 69 of Plaintiff’s

Complaint.

       70.     Defendant denies the allegations of paragraph 70 of Plaintiff’s Complaint.

       71.     Defendant denies the allegations of paragraph 71 of Plaintiff’s Complaint.

       72.     Defendant denies the allegations of paragraph 72 of Plaintiff’s Complaint.

       73.     Defendant denies the allegations of paragraph 73 of Plaintiff’s Complaint.

       74.     Defendant denies the allegations of paragraph 74 of Plaintiff’s Complaint.

       75.     Defendant denies the allegations of paragraph 75 of Plaintiff’s Complaint.

       76.     Defendant denies the allegations of paragraph 76 of Plaintiff’s Complaint.

   THIRD CLAIM FOR RELIEF – TITLE VII SEVERE AND PERVASIVE SEXUAL
   HARASSMENT AND HOSTILE WORK ENVIRONMENT – 42 U.S.C. § 2000(e)-2(a)

       77.     In response to paragraph 77 of Plaintiff’s Complaint, Defendant incorporates by

reference all answers to paragraphs 1-76 of Plaintiff’s Complaint as is set forth herein.




                                                  11
        Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 12 of 20




       78.     Defendant affirmatively states the allegations of paragraph 78 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 78 of Plaintiff’s

Complaint.

       79.     In response to paragraph 79 of Plaintiff’s Complaint, Defendant admits Plaintiff is a

woman and affirmatively states the remaining allegations of paragraph 79 of Plaintiff’s Complaint

present determinations of law that do not require a response from Defendant. To the extent any

response is required, Defendant denies the remaining allegations of paragraph 79 of Plaintiff’s

Complaint.

       80.     Defendant affirmatively states the allegations of paragraph 80 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 80 of Plaintiff’s

Complaint.

       81.     In response to paragraph 81 of Plaintiff’s Complaint, Defendant is without sufficient

knowledge or information to form a belief as to what Ms. Riley viewed and therefore denies same.

To the extent any further response is required, Defendant denies the allegations of paragraph 81 of

Plaintiff’s Complaint.

       82.     Defendant denies the allegations of paragraph 82 of Plaintiff’s Complaint.

       83.     Defendant denies the allegations of paragraph 83 of Plaintiff’s Complaint.

       84.     Defendant denies the allegations of paragraph 84 of Plaintiff’s Complaint.

       85.     Defendant denies the allegations of paragraph 85 of Plaintiff’s Complaint.




                                                12
        Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 13 of 20




  FORTH CLAIM FOR RELIEF – TITLE VII COMPENSATION DISCRIMINATION –
                         42 U.S.C. §2000(e)-2(a)

       86.     In response to paragraph 86 of Plaintiff’s Complaint, Defendant incorporates by

reference all answers to paragraphs 1-85 of Plaintiff’s Complaint as is set forth herein.

       87.     In response to paragraph 87 of Plaintiff’s Complaint, Defendant admits that Plaintiff

was hired by Samuel Engineering in January of 2018. Defendant affirmatively states the remaining

allegations of paragraph 87 of Plaintiff’s Complaint present determinations of law that do not require

a response from Defendant. To the extent any response is required, Defendant denies the remaining

allegations of paragraph 87 of Plaintiff’s Complaint.

       88.     Defendant denies the allegations of paragraph 88 of Plaintiff’s Complaint.

       89.     Defendant denies the allegations of paragraph 89 of Plaintiff’s Complaint.

       90.     Defendant denies the allegations of paragraph 90 of Plaintiff’s Complaint.

       91.     Defendant denies the allegations of paragraph 91 of Plaintiff’s Complaint.

       92.     Defendant denies the allegations of paragraph 92 of Plaintiff’s Complaint.

       93.     Defendant denies the allegations of paragraph 93 of Plaintiff’s Complaint.

         FIFTH CLAIM FOR RELIEF – VIOLATION OF THE EQUAL PAY ACT
                        29 U.S.C. §§ 206(d)(1) & 215(a)(2)

       94.     In response to paragraph 94 of Plaintiff’s Complaint, Defendant incorporates by

reference all answers to paragraphs 1-93 of Plaintiff’s Complaint as is set forth herein.

       95.     Defendant affirmatively states the allegations of paragraph 95 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 95 of Plaintiff’s

Complaint.

       96.     Defendant denies the allegations of paragraph 96 of Plaintiff’s Complaint.
                                                  13
        Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 14 of 20




       97.     Defendant denies the allegations of paragraph 97 of Plaintiff’s Complaint.

       98.     Defendant denies the allegations of paragraph 98 of Plaintiff’s Complaint.

       99.     Defendant denies the allegations of paragraph 99 of Plaintiff’s Complaint.

       100.    Defendant denies the allegations of paragraph 100 of Plaintiff’s Complaint.

       101.    Defendant denies the allegations of paragraph 101 of Plaintiff’s Complaint.

       SIXTH CLAIM FOR RELIEF – RETALIATION AND/OR CONSTRUCTIVE
                DISCHARGE BECAUSE OF SEX AND DISABILITY
                  42 U.S.C. § 2000e-2(a) and 42 U.S.C. § 2000e-3(a)

       102.    In response to paragraph 102 of Plaintiff’s Complaint, Defendant incorporates by

reference all answers to paragraphs 1-101 of Plaintiff’s Complaint as is set forth herein.

       103.    Defendant affirmatively states the allegations of paragraph 103 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 103 of Plaintiff’s

Complaint.

       104.    Defendant affirmatively states the allegations of paragraph 104 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 104 of Plaintiff’s

Complaint.

       105.    Defendant denies the allegations of paragraph 105 of Plaintiff’s Complaint.

       106.    Defendant denies the allegations of paragraph 106 of Plaintiff’s Complaint.

       107.    Defendant denies the allegations of paragraph 107 of Plaintiff’s Complaint.

       108.    Defendant denies the allegations of paragraph 108 of Plaintiff’s Complaint.

       109.    Defendant affirmatively states the allegations of paragraph 109 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the
                                                 14
        Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 15 of 20




extent any response is required, Defendant denies the allegations of paragraph 109 of Plaintiff’s

Complaint.

       110.    Defendant affirmatively states the allegations of paragraph 110 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 110 of Plaintiff’s

Complaint.

       111.    Defendant denies the allegations of paragraph 111 of Plaintiff’s Complaint.

       112.    Defendant denies the allegations of paragraph 112 of Plaintiff’s Complaint.

       113.    Defendant denies the allegations of paragraph 113 of Plaintiff’s Complaint.

       114.    Defendant denies the allegations of paragraph 114 of Plaintiff’s Complaint.

   SEVENTH CLAIM FOR RELIEF: INTENTIONAL INFLICTION OF EMOTIONAL
                              DISTRESS

       115.    In response to paragraph 102 of Plaintiff’s Complaint, Defendant incorporates by

reference all answers to paragraphs 1-101 of Plaintiff’s Complaint as is set forth herein.

       116.    Defendant affirmatively states the allegations of paragraph 116 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 116 of Plaintiff’s

Complaint.

       117.    Defendant denies the allegations of paragraph 117 of Plaintiff’s Complaint.

       118.    Defendant denies the allegations of paragraph 118 of Plaintiff’s Complaint.

       119.    Defendant denies the allegations of paragraph 119 of Plaintiff’s Complaint.

       120.    Defendant denies the allegations of paragraph 120 of Plaintiff’s Complaint.




                                                 15
        Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 16 of 20




       121.    Defendant is without sufficient knowledge or information to form a belief as to the

truth of the allegations of paragraph 121 of Plaintiff’s Complaint and therefore deny same.

       122.    Defendant affirmatively states the allegations of paragraph 122 of Plaintiff’s

Complaint present determinations of law that do not require a response from Defendant. To the

extent any response is required, Defendant denies the allegations of paragraph 122 of Plaintiff’s

Complaint.

       123.    Defendant denies the allegations of paragraph 123 of Plaintiff’s Complaint.

       124.    Defendant denies the allegations of paragraph 124 of Plaintiff’s Complaint.

       125.    Defendant denies the allegations of paragraph 125 of Plaintiff’s Complaint.

       126.    Defendant denies the allegations of paragraph 126 of Plaintiff’s Complaint.

       127.    Defendant denies the allegations of paragraph 127 of Plaintiff’s Complaint.

                                     PRAYER FOR RELIEF

       Defendant denies all the allegations following the heading “Prayer for Relief” in Plaintiff’s

Complaint including all the allegations in subparagraphs (A) through (F) and denies that Plaintiff is

entitled to any of the relief or damages alleged or sought in the Plaintiff’s Complaint.

                                           GENERAL DENIAL

               Defendant denies each and every allegation contained in Plaintiff’s Complaint not

specifically admitted herein.

                            DEFENSES AND AFFIRMATIVE DEFENSES

       1.      Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief may

be granted against Defendant.

       2.      Plaintiff was an at-will employee whose employment with Defendant could have

been terminated at any time, for any reason, with or without notice.
                                                  16
        Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 17 of 20




        3.      Plaintiff could not perform the essential functions of her job, with or without

reasonable accommodation.

        4.      Plaintiff does not meet the definition of a “qualified individual with a disability” so

as to garner statutory protections.

        5.      Plaintiff’s request(s) for accommodation were not reasonable.

        6.      Plaintiff’s request(s) for accommodation posed an undue hardship on the operation

of Defendant’s business.

        7.      Defendant’s actions respecting Plaintiff were taken for nondiscriminatory and

nonretaliatory reasons.

        8.      Plaintiffs cannot establish a causal connection between any of her common law or

statutory rights and any adverse employment action.

        9.      Upon information and belief, Plaintiff may have failed to mitigate her damages, if

any, as required by law.

        10.     At all times pertinent herein, Defendant acted in accordance with all common law,

statutory, regulatory, and policy obligations and without any intent to cause Plaintiff any harm.

        11.     Plaintiff’s injuries and damages, if any, were not aggravated by any action or

omission of or by Defendant nor were they proximately caused by or related to any act or omission

of or by Defendant.

        12.     Plaintiff’s claims for damages are limited and/or subject to all applicable damages

limitations and other similar provisions of both federal and Wyoming law.

        13.     Plaintiff is not entitled to the relief sought in Plaintiff’s Complaint under any of the

theories asserted.



                                                  17
        Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 18 of 20




        14.      All actions taken by Defendant with respect to Plaintiff were reasonable under the

circumstances, taken in the course and scope of Defendant’s employees’ employment, in the good

faith performance of their duties and responsibilities, for legitimate business reasons, for the purpose

of serving Defendant and in the good faith belief that Defendant’s employees acted in compliance

with applicable laws and regulations, and all such actions were based on legitimate factors, with no

action taken for inappropriate or illegal reasons or in retaliation for any action of Plaintiff.

        15.      Plaintiff’s claims for punitive or exemplary damages against the Defendant have no

basis in fact or law and are barred, reduced, or in the alternative, are unconstitutional and would

violate the Defendant’s rights under the Due Process Clauses of the United States and Wyoming

constitutions.

        16.      Plaintiff’s claims in whole or in part are precluded by the Plaintiff’s failure to

complain pursuant to the available policies of the Defendant.

        17.      Some or all of Plaintiff’s claims are barred by the exclusive remedy provision of the

Wyoming Worker’s Compensation Act.

        18.      Defendant specifically reserves the right to amend its Answer to include additional

defenses and affirmative defenses and/or delete defenses and affirmative defenses which have

become applicable or non-applicable upon completion of additional discovery.

        WHEREFORE, having answered the allegations in the Plaintiff’s Complaint in full,

Defendant Samuel Engineering, Inc. moves the Court for an entry of an Order dismissing all

elements of all claims against it in complete and total fashion, awarding it costs and attorney’s fees,

and ordering such other and further relief as the Court deems just and proper.




                                                   18
           Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 19 of 20




                                               JURY DEMAND

           Pursuant to Fed. R. Civ. P. 38(b), Defendant hereby demands a trial by jury on all issues so

triable.

           DATED this 26th day of March, 2021.


                                                         Respectfully submitted,


                                                         _s/Kendra K. Smith __________
                                                         Kendra K. Smith (admitted by pro hac)
                                                         Meggan J. Nicholas (7-4856)
                                                         Hall & Evans, LLC
                                                         1001 17th Street, Suite 300
                                                         Denver, Colorado 80202
                                                         Telephone: (303) 628-3300
                                                         Facsimile: (303) 628-3800
                                                         smithk@hallevans.com
                                                         nicholasm@hallevas.com
                                                         Attorneys for Defendant Samuel
                                                         Engineering, Inc.




                                                    19
        Case 0:20-cv-00243-SWS Document 10 Filed 03/26/21 Page 20 of 20




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of March, 2021, I electronically filed the
foregoing DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT AND
DEFENDANT’S DEMAND FOR JURY TRIAL with the Clerk of Court using the CM/ECF
system which will send notification of such filing to the following e-mail addresses


Attorneys for Plaintiff
Andrea L. Richard
The Richard Law Firm, P.C.
P.O. Box 1245
Jackson, Wyoming 83001
Telephone: (307) 732-6680
andrea@arichardlaw.com



                                               _s/ Nicole Marion, legal assistant to
                                               Kendra K. Smith




                                          20
